Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated October 20, 1978, which affirmed an order of the State Division of Human Rights, dated June 1, 1977, which, after a hearing, (1) found that petitioners had engaged in unlawful discrimination against the complainant in terminating her employment because of her marital status and (2) ordered the petitioners, inter alia, to offer to re-employ the complainant with back pay and to pay her $500 in compensatory damages for mental anguish and embarrassment. The State Division cross-moves to enforce the order. Order confirmed, proceeding dismissed and cross application granted, without costs or disbursements. On the facts of this case, the State Division was justified in finding that the petitioners had engaged in a discriminatory practice against complainant on the basis of her marital status. The award of back pay and compensatory damages was fair and reasonable. Gulotta, J. P., Cohalan, Martuscello and Gibbons, JJ., concur.